DETAILED ACTION
1. This communication is responsive to the amendment filed December 29, 2019. Claims 1-21 are pending in this application. Claims 1, 10, 19 are independent claim. This action is made Final.
3. The text of those sections of Title 35, U.S. Code not included in this action can be found in a
prior Office action.

Examined under the first inventor to file provisions of the AIA 
4.	The present application was filed on March 07, 2019 which is on or after March 16, 2013, and thus is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
5.  Applicant’s arguments, with respect to the amendment filed on December 29, 2019 with respect to claims 1-21 have been fully considered and are found non-persuasive.

The applicant argues: 
1. The newly amended claim language of “creating a relationship responsive to a graphical link between the first fixture and the first load control device displayed in the local control area on the floorplan” overcomes the previously cited arts.

The examiner responds: 
1. The examiner respectfully disagrees.

First, the word responsive means *quickly*,

In short, Ward teaches an automatic “best fit” method for matching input/output ports for multiple devices, so responsive to one discovered relationship, then subsequent “best fit” relationships are automatically made for other devices.

Fuller explanation follows …

Ward [0060] teaches “configured to automatically connect system components using a ‘best-fit’ approach”.  

Ward [0060] teaches the “best fit” method connects devices based on input/output port (signal) capability, so devices can be connected together for future use.

Ward [0060] “At block 142, a determination is made as to whether an active connection mode, or "best-fit" approach, has been activated. If the active connection mode has been activated, then at block 148 the output connection types on one or more devices in the system are checked against respective input connection types for matches”.



Lastly, Ward [0060] “a determination is made as to whether an active connection mode, or "best-fit" approach, has been activated. If the active connection mode has been activated, then at block 148 the output connection types on one or more devices in the system are checked against respective input connection types for matches. Likewise, the input connection types on one or more devices in the system are checked against respective output connection types for matches, at block 150. The "best-fit" approach may be configured to search devices in a hierarchal device category order that is most likely to find a compatible connection”.

So, the “best fit” method processes multiple devices, so multiple input/output port relationships for multiple devices are found and graphically displayed.
So, multiple relationships are found, and by the interactive “best fit” process, some relationships will be responsive to earlier discovered relationships.

The applicant argues: 
2. The newly amended claim language of “subsequent to the creation of the relationship between the first fixture and the first load control device, automatically creating a relationship between the first load control device and the remote control device based on the inclusion of the first load control device and the remote control device in the load control template” overcomes the previously cited arts.

The examiner responds: 
1. The examiner respectfully disagrees.

As discussed earlier, Ward teaches an iterative “best fit” method of finding relationships among input/output ports for multiple devices. 

So, subsequent relationships are identified as they’re found.

Earlier in the independent claims, it’s established that in the template pane, a template is displayed that includes the first load control device and the remote control device.

So, when Ward’s “best fit” method is applied to devices within the load control template, then automatic relationships among different devices can be discovered.

The examiner is always available for interviews.


Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claims 1-7, 9-21 are rejected under 35 U.S.C. 103 as being unpatentable over Appleman et. al. (“Appleman”, US 2014/0095122) in view of Baker et. al. (“Baker”, US 2017/0041886) in further view of Ward et. al. (“Ward”, US 2007/0055976).

Claim 1:
Appleman teaches displaying on a graphical user interface (GUI) a design window that comprises a canvas and a palette, (Fig 6c shows floor plan canvas item 610 and tabbed palette, [0073] “FIG. 6C shows yet another example user interface enabling customization, or modification, of the building configuration. A view 630 of a space area, e.g., kitchen, of the building configuration is displayed in the visualization window 610”)

Appleman teaches wherein the palette comprises a template pane ( Fig 6c item 641 shows “Cooks’s Kitchen” template pane, [0073] “The tabs 641, 642, and 643 represent different choices of appliance packages. A package is a default or preconfigured group of specifications of different physical products that is presented to and selectable by the user as a group. In other words, it is a preconfigured group of specifications of physical products where 2D and/or 3D representations corresponding to the group of specifications are displayed together as a group to the user”) and a fixture pane (Fig 6c item 645 “Kitchen options” tab  on the pane, while Fig 7a shows “Kitchen options” as “Cabinet hardware”, “Sink”, “Garbage disposal” fixtures, [0077] “The options tab 650, e.g., "Kitchen Options", represents one or more physical product categories, e.g., associated with the kitchen, that are independently customizable. For example, by operating on tab 650, 2D and/or 3D representations, tabs, or icons associated with one or more physical product categories are presented to the user. Such physical product categories include, for example, cabinet hardware, sink, garbage disposal, and/or the like”, ([0047] “The specifications 116 of the physical products may include specifications related to a building base model, building floor plan(s), exterior design, driveways, landscaping, basements, components of the building such as doors, windows, paint, appliances, flooring, lighting, cabinets, fixtures, or the like”)

 (Fig 6c shows a palette “lightning” tab item 660, [0047] “The specifications 116 of the physical products may include specifications related to a building base model, building floor plan(s), exterior design, driveways, landscaping, basements, components of the building such as doors, windows, paint, appliances, flooring, lighting, cabinets, fixtures, or the like”) 

Appleman teaches wherein the canvas displays a floorplan; ([0049] “the user may select from options/selections associated with a building's base model, building floor plan(s), doors, windows, fixtures, appliances, paint, flooring, cabinets, landscaping, heating, ventilation, air conditioning, and so forth”)

Appleman [0079] “The tab 660, named "Lighting Packages" represents different selectable preconfigured packages of lighting items”. Appleman does not explicitly teach displaying in the template pane a load control template, wherein the load control template includes a first graphical representation of a first load control device, and a graphical representation of a remote control device. However, Baker is analogous art of a user interface floor plan designer [0151]. Baker Fig 6a shows item 662 “Lighting load” and item 660 “remote control device”. Baker [0125] “As shown in FIG. 6A, the location 658 may be selected and the control devices 660, 662 may be selected for association”. It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the floor plan layout interface of Appleman with the floor plan layout interface of Baker to save energy and money by automatically turning off lights [Baker 0037].

(Appleman [0083] “The floor plan 124 may include one or more icons, such as the icon 130 that may represent the physical location of lighting fixtures”)

The modified Appleman + Baker teaches the first fixture configured to be controlled by the first load control device; (Baker [0125] “The user may select the button 650 to associate the selected control devices with the selected location. For example, the user may select location 658 ("Office 1") to associate with control devices 660 ("Remote Control Device 1") and control device 662 ("Lighting Load 1", Baker Fig 6a shows item 652 to “associate devices”, [0125] “The user may select the button 652 to associate control-source devices and control-target devices in the list of control devices 656”)

The modified Appleman + Baker teaches defining a load control area on the floorplan displayed on the canvas based on a selection of the load control template from the template pane; (Baker [0125] “The user may select the button 650 to associate the selected control devices with the selected location”)

The modified Appleman + Baker does not explicitly teach creating a relationship responsive to a graphical link between the first fixture and the first load control device displayed in the load control area on the floorplan. However, Ward is analogous art of a user interface device connection modeler [abstract, Fig 9].  Ward [0058] “The user may start a new system by adding or removing devices from the workspace area 254, or open and/or modify an existing system”. Ward [0060] “configured to automatically connect system components using a "best-fit" approach”.  Ward [0060] “If the user desires a one-time auto-connection, then blocks 148 and on one or more devices in the system are checked against respective output connection types for matches, at block 150. The "best-fit" approach may be configured to search devices in a hierarchal device category order that is most likely to find a compatible connection”. So, the “best fit” method processes multiple devices, so multiple input/output port relationships for multiple devices are found and graphically displayed.  It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the modified user interface device floor plan modeler of the modified Appleman + Baker with the user interface device connection modeler of Ward so that the user is preventing from mistakenly making connections to devices that cannot handle any more connections [Ward Fig 1c item 158, 0061].

The modified Appleman + Baker + Ward teaches subsequent to the creation of the relationship between the first fixture and the first load control device, automatically creating a relationship between the first load control device and the remote control device based on the inclusion of the first load control device and the remote control device in the load control template (Earlier in the independent claims, it’s established that in the template pane, a template is displayed that includes the first load control device and the remote control device. So, when Ward’s “best fit” method is applied to devices within the load control template, then automatic relationships among different devices can be discovered. Ward shows in Fig 3D connecting displayed devices. Ward [0060] “possible non-limiting example of connecting devices is shown in FIG. 3D”. So, Ward’s automatic creation of a relationship between the first load control device and the remote control device is based on the inclusion on them being present in the template. Ward [0060] “a determination is made as to whether an active connection mode, or "best-fit" approach, has been activated. If the active connection mode has been activated, then at block 148 the output connection types on one or more devices in the system are checked against respective input connection types for matches. Likewise, the input connection types on one or more devices in the system are checked against respective output connection types for matches, at block 150. The "best-fit" approach may be configured to search devices in a hierarchal device category order that is most likely to find a compatible connection”. So, the “best fit” method processes multiple devices, so multiple input/output port relationships for multiple devices are found and graphically displayed. So, multiple relationships are found, and by the interactive “best fit” process, some relationships will be responsive to earlier discovered relationships)


Claim 2:
The modified Appleman + Baker + Ward teaches load control template comprises a second graphical representation of a second load control device, the method further comprising: (Appleman [0079] “The tab 660, named "Lighting Packages" represents different selectable preconfigured packages of lighting items”)

The modified Appleman + Baker + Ward teaches subsequent to the creation of the relationship between the first fixture and the first load control device,  automatically creating a relationship between the second load control device and the remote control device of the load ((Ward [0058] “The user may start a new system by adding or removing devices from the workspace area 254, or open and/or modify an existing system”. Ward [0060] “configured to automatically connect system components using a "best-fit" approach”. Ward  [0060] “If the user desires a one-time auto-connection, then blocks 148 and 150 are performed”, thus, devices can be connected automatically”)

The modified Appleman + Baker + Ward teaches based on the inclusion of the second load control device and the remote control device in the load control template (As discussed earlier, Ward [0060] teaches an iterative “best fit” method of finding relationships among input/output ports for multiple devices.  So, subsequent relationships are identified as they’re found. Earlier in the independent claims, it’s established that in the template pane, a template is displayed that includes the first load control device and the remote control device. So, when Ward’s “best fit” method is applied to devices within the load control template, then automatic relationships among different devices can be discovered)


Claim 3:
The modified Appleman + Baker + Ward teaches that the relationship between the second load control device and the remote control device is displayed on the load control area of the floorplan by a line connecting the second graphical representation of the second load control device and the graphical representation of the remote control device. (Baker Fig 13b shows arrows between a source lighting fixture device and a receiver lighting fixture device, Baker [0181] “Lighting fixtures 1308 may be associated with other lighting fixtures that are capable of identification by the VLC signals 1314, such that devices in the same room or visible space may be associated”)

Claim 4:
The modified Appleman + Baker + Ward teaches automatically creating a relationship between the sensor device and first load control device based on the inclusion of the first load control device and the sensor device in the load control template. (the examiner is interpreting the *based on the inclusion … in the load control template* as simply *based on being displayed … in the load control template*, as *displayed within* is a form of *inclusion*, Baker [0125] “As shown in FIG. 6A, the location 658 may be selected and the control devices 660, 662 may be selected for association”)


Claim 5:
The modified Appleman + Baker + Ward teaches that the load control template comprises a second graphical representation of a second load control device, (Baker fig 6a item 660 “Remote control device 1” and below it “Remote control device 2” with text box representations, (Baker [0125] “FIG. 6A, the location 658 may be selected and the control devices 660, 662 may be selected for association”)

The modified Appleman + Baker + Ward teaches that the method further comprising: displaying in the fixture pane a second graphical representation of a second fixture, (Appleman [0079] “The tab 660, named "Lighting Packages" represents different selectable preconfigured packages of lighting items”)

The modified Appleman + Baker + Ward teaches that the second fixture configured to be controlled by the second load control device; (the applicant is claiming repeating the floorplan fixture-remote association method for subsequent fixtures, as discussed above in (Baker [0125] “The user may select the button 652 to associate control-source devices and control-target devices in the list of control devices 656”)

The modified Appleman + Baker + Ward teaches defining the first fixture as connected to the first electrical circuit; defining the second fixture as connected to a second electrical circuit; (Baker [0125] “The user may select the button 652 to associate control-source devices and control-target devices in the list of control devices 656”)

The modified Appleman + Baker + Ward teaches and subsequent to the creation of the relationship between the first fixture and the first load control device, automatically creating a relationship (Ward [0058] “The user may start a new system by adding or removing devices from the workspace area 254, or open and/or modify an existing system”. Ward [0060] “configured to automatically connect system components using a "best-fit" approach”.  Ward [0060] “If the user desires a one-time auto-connection, then blocks 148 and 150 are performed”, thus, devices can be connected automatically) between the second fixture and the second load control device  (Baker [0124] “FIGS. 6A and 6B show an example interface 622 that may be displayed on a network device 618 for discovering and associating control devices”. Baker [0125] “The user may select one or more control devices in the list of control devices 656 for being associated with a location”, Baker Fig 6a creating a relationship between “Remote Control Device 1” (fixture) and “AC Plug-in Load Control Device”) based on the first fixture being connected to the first electrical circuit and the second fixture being connected to the second electrical circuit. (Baker [0045] “The RF communication signals 115, 116 may be communicated via a communication circuit (e.g., transceiver) in the respective control devices, or via a separate beacon transmitting device”)


Claim 6:
The modified Appleman + Baker + Ward teaches the relationship between the first fixture and the first load control device is graphically represented on the load control area by a line connecting the graphical representation of the first fixture and the first graphical representation of the first load control device, (Ward [0060] “FIG. 3D, the devices are manually connected to target devices by dragging a connection line from a desired connection point on a first device to a desired connection point on a second device”) and wherein the relationship between the first fixture and the remote control device is graphically represented on the load control area by a line connecting the graphical representation of the first fixture (Ward Fig 3d shows lines connecting the devices, [0060] “are manually connected to target devices by dragging a connection line from a desired connection point on a first device to a desired connection point on a second device”) and the graphical representation of the remote control device (Baker Fig 12 lighting fixture 1208 has an arrow to remote device item 124b, Baker [0167] “The system controller 1204 may receive digital messages from occupancy sensors 1244a, 1244b and/or remote control devices 1246a, 1246b via the RF communication signals 1216 for controlling the lighting fixtures 1208 and/or sending information via the visible light communication signals 1214. The network device 1218 may communicate with the system controller 1204 via network communication signals 1248”)

Claim 7:
The modified Appleman + Baker + Ward teaches automatically blocking the user from selecting an incompatible fixture type based on the user selecting the load control template from the template pane, (Appleman [0084] “If one or more of the previous customizations made by the user are not compatible with the new selected base model and/or floor plan(s), the configurator application 115 may simply use corresponding default specifications instead of the one or more non compatible customizations or prompt the user to make alternative selections.”) wherein the incompatible fixture type is determined based on the user selecting one or more of an energy code associated with the load control template and a project type associated with the load control template. (as discussed above in Appleman [0084] if a selected model (project type) is not compatible then an incompatible warning is generated)

Claim 9:
The modified Appleman + Baker + Ward teaches automatically determining if the load control area on the floorplan includes a required load control device or a required remote control device based on the user selecting one or more of an energy code associated with the load control template and a project type associated with the load control template; (as discussed above in Appleman [0084] if a selected model (project type) is not compatible then an incompatible warning is generated)

 ; (as discussed above in Appleman [0084] if a selected model (project type) is not compatible then an incompatible warning is generated so the user can select a required model device)

Claim 10:
The modified Appleman + Baker + Ward teaches subsequent to displaying the warning, automatically removing the warning if the user includes one or more of the required load control device and the required remote control device in the load control area. (Appleman [0084] “If one or more of the previous customizations made by the user are not compatible with the new selected base model and/or floor plan(s), the configurator application 115 may simply use corresponding default specifications instead of the one or more non compatible customizations or prompt the user to make alternative selections.”, thus, based on a user alternate selection, then the user can make the selection compatible)

Claim 11:
The modified Appleman + Baker + Ward teaches storing data representative of the relationship between the first fixture and the first load control device of the load control area; (Baker [0125] “The user may select the button 652 to associate control-source devices and control-target devices in the list of control devices 656”)

The modified Appleman + Baker + Ward teaches storing data representative of the relationship between the first load control device and the remote control device. (Baker [0125] “The user may select the button 652 to associate control-source devices and control-target devices in the list of control devices 656”)

Claims 12-14 are similar in scope to claim 1-3 and are rejected under similar rationale

Claims 15-17 are similar in scope to claim 5-7 and are rejected under similar rationale

Claims 18-20 are similar in scope to claims 9-11 and are rejected under similar rationale

Claim 21 
Appleman teaches displaying on a graphical user interface (GUI) a design window that comprises a canvas and a palette, (Fig 6c shows floor plan canvas item 610 and tabbed palette, [0073] “FIG. 6C shows yet another example user interface enabling customization, or modification, of the building configuration. A view 630 of a space area, e.g., kitchen, of the building configuration is displayed in the visualization window 610”)

Appleman teaches wherein the palette comprises a template pane ( Fig 6c item 641 shows “Cooks’s Kitchen” template pane, [0073] “The tabs 641, 642, and 643 represent different choices of appliance packages. A package is a default or preconfigured group of specifications of different physical products that is presented to and selectable by the user as a group. In other words, it is a preconfigured group of specifications of physical products where 2D and/or 3D representations corresponding to the group of specifications are displayed together as a group to the user”) and a fixture pane (Fig 6c item 645 “Kitchen options” tab  on the pane, while Fig 7a shows “Kitchen options” as “Cabinet hardware”, “Sink”, “Garbage disposal” fixtures, [0077] “The options tab 650, e.g., "Kitchen Options", represents one or more physical product categories, e.g., associated with the kitchen, that are independently customizable. For example, by operating on tab 650, 2D and/or 3D representations, tabs, or icons associated with one or more physical product categories are presented to the user. Such physical product categories include, for example, cabinet hardware, sink, garbage disposal, and/or the like”, ([0047] “The specifications 116 of the physical products may include specifications related to a building base model, building floor plan(s), exterior design, driveways, landscaping, basements, components of the building such as doors, windows, paint, appliances, flooring, lighting, cabinets, fixtures, or the like”)

Appleman teaches wherein the palette comprises a fixture pane (Fig 6c shows a palette “lightning” tab item 660, [0047] “The specifications 116 of the physical products may include specifications related to a building base model, building floor plan(s), exterior design, driveways, landscaping, basements, components of the building such as doors, windows, paint, appliances, flooring, lighting, cabinets, fixtures, or the like”) 

Appleman teaches wherein the canvas displays a floorplan; ([0049] “the user may select from options/selections associated with a building's base model, building floor plan(s), doors, windows, fixtures, appliances, paint, flooring, cabinets, landscaping, heating, ventilation, air conditioning, and so forth”)

different selectable preconfigured packages of lighting items”. Appleman does not explicitly teach cause a display of a load control template in the template pane. However, Baker is analogous art of a user interface floor plan designer [0151]. Baker Fig 6a shows item 662 “Lighting load” and item 660 “remote control device”. Baker [0125] “As shown in FIG. 6A, the location 658 may be selected and the control devices 660, 662 may be selected for association”. It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the floor plan layout interface of Appleman with the floor plan layout interface of Baker to save energy and money by automatically turning off lights [Baker 0037].

The modified Appleman + Baker teaches an icon representative of a first load control device, wherein the load control template includes: (Baker 6a shows control device icons items 660, 662), Baker [0125] “As shown in FIG. 6A, the location 658 may be selected and the control devices 660, 662 may be selected for association”) the first load control device to adjust one or more fixture output parameters; and (Baker [0125] “The user may select the button 650 to associate the selected control devices with the selected location”), [Baker Fig 1 item 132] shows a remotely controlled light configuration, Baker [0089] “the network device 118 may include a virtual dimmer 132. The user may raise or lower the dimming level on the virtual dimmer 132 to send digital messages for increasing or decreasing, respectively, the dimming level on the lighting fixture 108 identified by the beacons”)

The modified Appleman + Baker teaches wherein the load control template includes:
(Baker 6a shows remote control device icons items “remote control device 1”, “remote control device 2”), Baker [0125] “As shown in FIG. 6A, the location 658 may be selected and the control devices 660, 662 may be selected for association”)  the remote-control device to provide an input to the first load control device; (Baker [0033] “For example, a load control device may operate as a control-target device to receive digital message for controlling an electrical load”)

The modified Appleman + Baker teaches cause a display of an icon representative of a first fixture, (Baker [0083] “The floor plan 124 may include one or more icons, such as the icon 130 that may represent the physical location of lighting fixtures”) the first fixture controllable by the first load control device; (Baker [0125] “The user may select the button 650 to associate the selected control devices with the selected location”)

The modified Appleman + Baker teaches define a load control area on the floorplan displayed on the canvas (Baker [0004] “a floor plan may indicate a load control device and its corresponding location in a room or building”) responsive to selection of the load control template (as discussed above in Appleman [0047] “The specifications 116 of the physical products may include specifications related to a building base model, building floor plan(s), exterior design, driveways, landscaping, basements, components of the building such as doors, windows, paint, appliances, flooring, lighting, cabinets, fixtures, or the like”, thus, the specification (template) can contain Baker’s load control device)

automatically connect system components using a "best-fit" approach”.  Ward [0060] “If the user desires a one-time auto-connection, then blocks 148 and 150 are performed”.  Ward shows in Fig 3D connecting displayed devices. Ward [0060] “possible non-limiting example of connecting devices is shown in FIG. 3D”. Thus, Ward teaches graphical connection between components.  Further, Ward [0060] teaches “configured to automatically connect system components using a ‘best-fit’ approach”.   Ward [0060] teaches the “best fit” method connects devices based on input/output port (signal) capability, so devices can be connected together for future use. Ward [0060] “At block 142, a determination is made as to whether an active connection mode, or "best-fit" approach, has been activated. If the active connection mode has been activated, then at block 148 the output connection types on one or more devices in the system are checked against respective input connection types for matches”. So, an initial relationship of input/output port (signal) capability is established, and a future relationship of input/output signal flow is established. It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the modified user interface device floor plan modeler of the modified Appleman + Baker with the user interface device connection modeler of Ward so that the user is preventing from mistakenly making connections to devices that cannot handle any more connections [Ward Fig 1c item 158, 0061].

(as discussed above, Ward [0060] teaches creating automatic relationships between devices, Ward [0060] “a determination is made as to whether an active connection mode, or "best-fit" approach, has been activated. If the active connection mode has been activated, then at block 148 the output connection types on one or more devices in the system are checked against respective input connection types for matches. Likewise, the input connection types on one or more devices in the system are checked against respective output connection types for matches, at block 150. The "best-fit" approach may be configured to search devices in a hierarchal device category order that is most likely to find a compatible connection”, so the “best fit” method processes multiple devices, so multiple input/output port relationships for multiple devices are found and graphically displayed)


8.	Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Appleman et. al. (“Appleman”, US 2014/0095122) in view of Baker et. al. (“Baker”, US 2017/0041886) in further view of Ward et. al. (“Ward”, US 2008/0055976) in further view of Westphal et. al. (“Westphal”, US 2017/0055112).

Claim 8:
The modified Appleman + Baker + Ward teaches [Appleman 0087] “As such, compatibility between items may be enforced, for example, by using packages. Once a package is selected, the individual categories it applies to may not be customized in a way where corresponding selected specifications are modified individually”

The modified Appleman + Baker + Ward does not explicitly teach that the incompatible fixture type is grayed out on the fixture pane. However, Westphal is analogous art of a floor plan layout user interface [0032]. Wesphal [0042] “Products which are not associated with a given geographical location, for example, may appear grayed-out and be rendered un-selectable, or they might not appear at all on the screen”. It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the floor plan layout interface of the modified Appleman + Baker + Ward with the floor plan layout interface of Westphal so that user can order products that are available [Westphal 0006].


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erik Stitt whose telephone number is 571-270-5064.  The examiner can normally be reached on M-F 11am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Savla, Arpan, can be reached on (571) 272-1077.The fax phone number for the organization where this application or proceeding is assigned is 571-270-6064.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
EVS


/Arpan P. Savla/Supervisory Patent Examiner, Art Unit 2145